Opinion by
Dallinger, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) aneroid barometers similar to those the subject of United States v. Oppleman (25 C. C. P. A. 168, T. D. 49271) at 27% percent under paragraph 372; (2) hair hygrometers like those the subject of Selsi v. United States (C. D. 160) at 27% percent under paragraph 372; (3) thermometers similar to those the subject of Abstract 39852 at 40 percent under paragraph 339; and (4) weather sets as household utensils at 40 percent under paragraph 339, Dow v. United States (21 C. C. P. A. 282, T. D. 46816) cited.